Case 1:19-cr-00384-RM Document 12 Filed 08/22/19 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-384 RM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

WESLEY DAVID GILREATH,

      Defendant.



                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      From on or about and between March 24, 2019, and May 29, 2019, in the State

and District of Colorado, WESLEY DAVID GILREATH, defendant herein, did knowingly

possess any computer disk and other material that contained an image of child

pornography, as defined in Title 18, United States Code, Section 2256(8)(A), that was

produced using materials that have been mailed and shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.

      All in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and (b)(2).

                                       COUNT 2

      On or about July 31, 2019, in the State and District of Colorado, WESLEY DAVID

GILREATH, defendant herein, did knowingly possess any computer disk and other


                                            1
Case 1:19-cr-00384-RM Document 12 Filed 08/22/19 USDC Colorado Page 2 of 4




material that contained an image of child pornography, as defined in Title 18, United

States Code, Section 2256(8)(A), that was produced using materials that have been

mailed, and shipped and transported in and affecting interstate and foreign commerce

by any means, including by computer.

       All in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and (b)(2).


                               FORFEITURE ALLEGATION

       1.      The allegations contained in Counts 1-2 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

the provisions of Title 18, United States Code Section 2253.

       2.      Upon conviction of any of the violations alleged in Counts 1-2 of this

Indictment involving violations of Title 18, United States Code Section 2252A, the

defendant, WESLEY DAVID GILREATH, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 2253, any and all of the defendant’s right, title and

interest in:

               a)    any visual depiction described in section 2251, 2251A, or 2252,

2252A, 2252B, or 2260 of Title 18, or any book, magazine, periodical, film or videotape,

or other matter which contains any such visual depiction, which was produced,

transported, mailed, shipped, or received;

               b)    any property, real or personal, constituting or traceable to gross

profits or other proceeds obtained from such offense; and

               c)    any property, real or personal, used or intended to be used to

commit or to promote the commission of such offense or any property traceable to such

                                             2
Case 1:19-cr-00384-RM Document 12 Filed 08/22/19 USDC Colorado Page 3 of 4




property.

       3.     The property subject to forfeiture, pursuant to Title 18, United States Code

Section 2253, includes, but is not limited to, the following items:

                     a)     An Apple iPhone 5 having IMEI 013426007825476;

                     b)     An Infinitive 32 gigabyte USB drive having serial number

                            4C530001220523111001;

                     c)     An LG Q7+ cellular telephone having IMEI

                            357568091544259

       4.     If any of the property described in paragraphs 2 and 3 above, as a result

of any act or omission of the defendant:

              a)     cannot be located upon the exercise of due diligence;

              b)     has been transferred or sold to, or deposited with, a third party;

              c)     has been placed beyond the jurisdiction of the Court;

              d)     has been substantially diminished in value; or

              e)     has been commingled with other property which

                     cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p) as incorporated by Title 18, United States Code, Section 2253(b), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable

property.




                                             3
Case 1:19-cr-00384-RM Document 12 Filed 08/22/19 USDC Colorado Page 4 of 4




                                        A TRUE BILL:


                                        Ink signature on file in the Clerk’s Office
                                        FOREPERSON


JASON R. DUNN
United States Attorney

By: s/ Julia Martinez
Julia Martinez
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
E-mail: Julia.Martinez@usdoj.gov
Attorney for Government




                                    4
